DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. The Terminal disclaimer filed 8/3/2022 has been approved. The applicant argues the prior art does not teach wherein the pulse is supplied to a pixel. Furthermore, the applicant argues that the phototube of Granqvist can not be viewed as the claimed pixel. The examiner disagrees with the applicant and asserts that the term pixel is broad and the claim does not include specific limitations as to the pixel structure. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, a phototube receives light and generates an electrical value in relation to the amount of light incident on the phototube. The examiner broadly views this as a pixel. Furthermore, the applicant is advised to amend the claims to better specify the specifics other pixel structure in order to overcome the current grounds of rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,684,375 Granqvist.
2:	As for Claim 1, Granqvist teaches in Claim 1 and depicts in Figure 1 A pulse generator (source of high frequency pulses) comprising: a first counter (Figure 1, reference PC) configured to determine a phase of a pulse to be outputted and used for distance measurement to a distance measurement target using an input signal (Column, 2, Lines 30-61 and Claim 1) and a second counter (Figure 1 upper counter) configured to determine a frequency of the pulse using the input signal. Granqvist depicts in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied to a pixel (phototube).
3:	As for Claim 2, Granqvist depics in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied (modulator) to a light source (LS).
4:	As for Claim 4, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the second counter is provided in a succeeding stage of the first counter (dependent on switch status of SW 3 and SW 4).
5:	As for Claim 5, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the first counter is provided in a succeeding stage of the second counter (dependent on switch status of SW 3 and SW 4).
6:	As for Claim 6, Granqvist teaches on Column 1, Lines 53-67 wherein the pulse generator is used in a distance measurement sensor (distance measuring instrument) of an indirect type.
7:	As for Claim 7, Granqvist teaches in Claim 1 and depicts in Figure 1 and Column 4, Lines 12-57 A signal generation apparatus comprising: a first pulse generator (light modulator) configured to generate a pulse to be supplied to a light (LS) source that irradiates light upon a distance measurement target; and a second pulse generator (SR) configured to generate a pulse to be supplied to a pixel (PT) that receives light reflected by the distance measurement target, wherein each of the first and second pulse generators includes a first counter (C) configured to determine a phase of the pulse (PD) to be outputted and used for distance measurement of the distance measurement target using the input signal, and the second counter (C2) configured to determine a frequency of the pulse using the input signal.
8:	As for Claim 8, Granqvist teaches on Column 3, Lines 64-Column 4, Line 19 and depicts in Figure 3 wherein a setting of the phase for the first pulse generator and a setting of the phase for the second pulse generator are settings different from each other. Granqvist teaches the phase can be changed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 30, 2022